Citation Nr: 0723836	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-19 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right femur 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left hip 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for residual injury to 
the left sciatic nerve.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 12, 1965, to 
November 24, 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 RO decision that denied an 
application to reopen claims for service connection for a 
right femur disability (post-operative status following open 
reduction and internal fixation of a right femur fracture), 
for a lumbar spine disability (healed fracture of L3, L4, L5 
transverse processes of the left side), for a left hip 
disability (multiple pelvic fractures with marked deformity 
with left hip fusion), and for residual injury to the left 
sciatic nerve.  The veteran has withdrawn a prior request for 
a hearing before the Board.


FINDINGS OF FACT

1.  In a final, unappealed decision in January 1967, the RO 
denied service connection for post-operative status following 
open reduction and internal fixation of fracture of the right 
femur; for healed fracture of the L3, L4, and L5 transverse 
processes of the left side; for multiple pelvic fractures 
with marked deformity and with left hip fusion; and for 
status following injuries of the left sciatic nerve.  

2.  Since the January 1967 RO decision, new evidence has been 
received, but it does not raise a reasonable possibility of 
substantiating the veteran's claims for service connection 
for a right femur disability, for a lumbar spine disability, 
for a left hip disability, or for residuals of left sciatic 
nerve injury.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's January 1967 decision is 
not new and material, and the claim for service connection 
for a right femur disability (post-operative status following 
open reduction and internal fixation of a right femur 
fracture) is not reopened.  38 U.S.C.A. §§ 106, 1110, 1111, 
1153, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 
3.306, 3.307, 3.309 (2006).

2.  Evidence received since the RO's January 1967 decision is 
not new and material, and the claim for service connection 
for a lumbar spine disability (healed fracture of L3, L4, L5 
transverse processes of the left side) is not reopened.  38 
U.S.C.A. §§ 106, 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304, 3.307, 3.309 (2006).

3.  Evidence received since the RO's January 1967 decision is 
not new and material, and the claim for service connection 
for a left hip disability (multiple pelvic fractures with 
marked deformity with left hip fusion) is not reopened.  38 
U.S.C.A. §§ 106, 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304, 3.307, 3.309 (2006).

4.  .  Evidence received since the RO's January 1967 decision 
is not new and material, and the claim for service connection 
for residual injury to the left sciatic nerve is not 
reopened.  38 U.S.C.A. §§ 106, 1110, 5108 (West 2002); 38 
C.F.R. §§ 3.156, 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in April 2003 and February 2007; a 
rating decision in May 2003; and a statement of the case in 
May 2004; and a supplemental statement of the case in October 
2006.  The April 2003 RO letter preceded the initial RO 
adjudication (May 2003), and it complied with VA's 
notification duties as to reopening of previously, finally 
denied claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any notice sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under VA's duty to notify claimants prior 
to the last adjudication here (the October 2006 supplemental 
statement of the case).  Even the February 2007 letter, which 
was geared toward service connection claims, notified the 
veteran of the need for evidence such as medical treatment 
records.  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran has been 
apprised of the need for any evidence in his possession, and 
he has not identified any additional evidence that might be 
useful with respect to his claim.  Moreover, any error in 
VA's notice to the veteran (which is initially presumed to be 
prejudicial) is in fact harmless.  See Sanders v. Nicholson, 
__ F.3d. __, 2007 WL 1427720 (C.A. Fed. May 16, 2007) (No. 
06-7001) (burden is on VA to show that error in notice was 
not prejudicial).  Any defective notice has not prejudiced 
the appellant in the essential fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 
20 Vet. App. 537 (2006) (discussing Board's ability to 
consider "harmless error"); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd in part, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), and aff'd, Dingess 
v. Nicholson, 2007 WL 1686737 (C. A. Fed. Cir. June 5, 2007) 
(not selected for publication No. 2006-7247, 2006-7312); cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information).  In an April 2006 letter that replied to a VA 
notice, the veteran did not suggest that there is any 
additional evidence.  And the veteran and his representative 
have not apprised VA of any additional evidence or changed 
circumstances since then.  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, relevant, and 
available evidence needed for adjudication of the claims and 
has notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran in connection 
with the application to reopen the previously denied service 
connection claims.  Thus, VA satisfied both the notice and 
duty to assist provisions of the law.  The Board now turns to 
the "merits" of the application to reopen the service 
connection claims.

In January 1967, the RO denied service connection for post-
operative status following open reduction and internal 
fixation of fracture of the right femur; for healed fracture 
of the L3, L4, and L5 transverse processes of the left side; 
for multiple pelvic fractures with marked deformity and with 
left hip fusion; and for status following injuries of the 
left sciatic nerve.  The veteran did not appeal this decision 
in a timely fashion, and it thus became final.  See 
38 U.S.C.A. § 7105 (West 2002).    

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

The veteran filed an application to reopen the claims in June 
2002.  In his application and in supporting correspondence 
and testimony, he stated that he had aggravated a pre-service 
injury during running and training exercises in service and 
that he had been crippled in a car accident that occurred 
immediately after his separation from service.  
  
Several guiding laws and regulations apply in the context of 
an application to reopen previously denied claims.  To reopen 
a claim that has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
"New and material" evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board reviews all evidence submitted since the last final 
denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
For purposes of the "new and material" evidence analysis, 
the Board presumes the credibility of new evidence in 
analyzing the threshold issue of whether new and material 
evidence has been submitted to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Within this context, service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  In addition, service connection may 
be presumed for certain chronic diseases, including 
arthritis, that are manifested to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309(a).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 
(July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

At the time of the prior, final decision in January 1967, the 
evidence consisted of the veteran's pre-service hospital 
records, his service medical records and post-service non-VA 
hospital records from a car accident.

Prior to service, from April 1963 through most of May 1963, 
the veteran was hospitalized for a car accident that caused 
an intertrochanteric fracture of the right hip, scalp 
lacerations, and a fracture of the right zygomatic arch.  He 
underwent open reduction and internal fixation (with a Jewett 
nail) of the right femur.  The hospital discharge summary 
also noted that the veteran had been an involved in an even 
earlier car accident eight days prior to this particular 
admission for cuts on his scalp, for a bump on his back, and 
for lacerations of the right 4th and 5th fingers. 

The service medical records include a September 1965 pre-
induction examination that noted a healed fracture of the 
right femur with a retained metal fixation.  He was 
determined to be acceptable for service, but it was noted 
that he had been advised to present documentary evidence 
regarding ailments that were not yet verified by the medical 
officer.

On October 26, 1965, the veteran sought treatment for right 
hip pain that made him unable to run, march, or stand for 
prolonged periods.  At that time, the treating orthopedic 
clinic notes indicated that he veteran had sustained an 
intertrochanteric fracture of the right femur in 1963 (that 
is, prior to service) that had been treated by an open 
reduction and fixation of the fracture with a Jewett nail.  
He was walking with a limp favoring the right lower 
extremity, and there was a half-inch leg length discrepancy 
(right leg shorter than the left leg).  Although a 
Trendelenburg test was negative, there was slight weakness of 
the hip abductor muscles on the right.  There also was a well 
healed old surgical scar on the right thigh.  The metallic 
fixation was also palpable under the skin.  However, there 
was full range of motion of the hip and knee.  An X-ray 
showed the Jewett nail, as well as a broken end of a drill 
point in the proximal shaft of the right femur.  Although the 
fracture site appeared to be well healed, there was a slight 
varus deformity of the neck of the femur when compared to the 
left hip.  The diagnosis was "late complication of surgical 
procedure, Jewett nail fixation of intertrochanteric 
fracture, right femur, with the fixation device retained and 
the fracture site healed in a mild varus deformity."  The 
examiner stated that the veteran was unfit for military 
service, and he recommended separation from service. 

The ensuing medical board proceedings in November 1965 
reflected findings that the right femur condition had existed 
prior to service and that it had not been aggravated by 
active duty.

In August 1966, the veteran wrote that he left Fort Gordon in 
Georgia at about 4 PM on November 24, 1965, and that he was 
involved in a car accident at about 9:30 PM on November 25, 
1965.  He stated that he had borrowed a car at his parents' 
home in Harlan, Kentucky, but that he had been planning to go 
to Detroit, Michigan, where he had lived prior to his 
induction.  He stated that he had expected to reach Detroit 
on November 26, 1965.  

A witness to the car accident reported in December 1966 that 
the accident had occurred at about 10 PM on November 25, 
1966.  However, a formal accident report indicated that the 
accident occurred at about 11:30 PM on November 25 and that 
the driver (the veteran) had been under the influence of 
intoxicants.

In response to a VA request, the Army replied in November 
1966 that the veteran's destination after discharge from 
service had been Putney, Kentucky, that no report of an 
investigation was found, and that his authorized travel time 
to proceed from the place of his service separation to his 
home by the most direct route was one day.  The veteran's 
Form DD 214 also indicated that the veteran's home of record 
at the time of entry into active service was Putney (Harlan), 
Kentucky, not Detroit, Michigan.

The non-VA hospital records reflect that he was hospitalized 
at about 12:35 AM on November 26, 1965, after a car accident 
that had occurred on the day of admission.  (The veteran 
maintains that he was actually admitted to the emergency room 
a day earlier, that is, on November 25, 1965.)  He was 
treated for fracture of the left transverse processes of L3, 
L4, and L5 with associated fracture of the left sacrum and 
displacement of the left ileum; for multiple fractures of the 
pelvis with almost complete destruction of the left 
acetabulum and associated left hip dislocation; and for 
comminuted oblique fracture of the right femur mid-shaft.  
When he was discharged from the hospital in May 1966, the 
discharge diagnoses were healed fracture of L3, L4, and L5 
transverse processes, left side; multiple pelvic fractures 
with multiple deformity; status following open reduction and 
internal fixation of the right femur fracture; status 
following left hip fusion and application of spike cast; and 
status following left sciatic nerve injury, recovering. 

In the prior, final decision from January 1967, the RO denied 
service connection denied service connection for post-
operative status following open reduction and internal 
fixation of a right femur fracture, for a healed fracture of 
the L3, L4, L5 transverse processes of the left side, for 
multiple pelvic fractures with marked deformity with left hip 
fusion, and for residual injury to the left sciatic nerve.  
The RO reasoned that the right femur (and right hip) 
conditions had existed prior to service and had not been 
aggravated by active service.  See 38 U.S.C.A. §§ 1111, 
1153; 38 C.F.R. § 3.306 (regarding the requirement for clear 
and unmistakable evidence of a condition existing prior to 
service and of the lack of aggravation during active 
service).  As for the other conditions, the RO reasoned that 
they were sustained in a car accident that occurred more than 
the allotted one days' worth of travel time after his 
separation from service.  See 38 U.S.C.A. § 106(c) (active 
duty is deemed to include the "period of time immediately 
following the date of . . . discharge or release from [a 
period of active] duty determined by the Secretary concerned 
to have been required for that individual to proceed to that 
individual's home by the most direct route, and in any event 
hat individual shall be deemed to have continued on active 
duty until midnight of the date of such discharge or 
release").

The evidence received since the RO's final decision in 
January 1967 includes VA outpatient treatment records from 
1999 to 2006 that discuss right hip replacement surgery in 
2006 and other current diagnoses such as hip osteoarthritis, 
arthritis in general, arthritis degenerative joint disease, 
disc degeneration, mild degenerative joint disease of the 
right hip, and trochanteric bursitis of the right hip.  
Assessments include chronic hip and back pain secondary to 
osteoarthritis.  

X-rays from May 2003 showed a probable old right hip injury 
involving the intertrochanteric region of the right femur and 
a probable old left hip injury involving the left bony pelvis 
and resulting in craniad displacement of the entire left bony 
pelvis with respect to the left sacral wing and right pubic 
bone.  

In October 2004, there was a reference to a 1965 car 
accident.  In May 2005, it was noted that right hip had been 
progressively worsening for the past six weeks.  A July 2005 
orthopedic consultation note indicated that the veteran had 
chronic left pelvic asymmetry secondary to an old pelvic 
crush injury.  That note also indicated that the veteran's 
current complaint of lumbar spine and referred right thigh 
pain had had an onset in 2003, with no acute etiology.  In 
September 2005, a treating VA doctor recounted the veteran's 
statements regarding a left hip injury in 1962 and a right 
hip fracture prior to service.  According to a March 2006 
progress note, there was a history of trauma to the left hip 
with pain in the right hip now, but there was no indication 
that the described left hip trauma was from the veteran's 
service. 

None of these treatment records suggest that the veteran's 
conditions were sustained during his brief period of active 
service or that the right femur condition was aggravated 
during that same service.  Therefore, they are not material; 
they do not raise a reasonable possibility of substantiating 
the claims.  See 38 C.F.R. § 3.156.

The veteran also testified before the RO in June 2004 about 
his in-service treatment and about his post-service accident.  
He stated that he had been told that he should file for VA 
compensation but that he had delayed because of employment 
obligations.  He stated that running and jumping during 
training exercises in service with a pack on his back 
aggravated any pre-service conditions.  While the veteran's 
testimony is new in that it elaborated on his understanding 
of the development of his current claimed conditions, it is 
not material.  The veteran is not personally competent to 
render an opinion on whether his pre-service right femur 
condition was aggravated by service or on whether the other 
conditions resulted from the right femur condition which 
allegedly was aggravated during service.  Laypersons are not 
competent to offer medical opinions, and such evidence does 
not provide a basis on which to reopen a claim for service 
connection.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
"Lay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. § 5108."  Routen v. Brown, 10 
Vet. App. 183, 186, (1997).  

Moreover, his testimony and statements are not material to 
the issue of whether the November 25, 1965, car accident 
occurred during active duty since these statements and 
testimony continue to describe events that occurred outside 
the 24-hour period allotted for the veteran to return to his 
home by the most direct route after separation from service.  
See 38 U.S.C.A. § 106(c),

The newly received evidence also includes a July 2004 VA 
examination that reviewed the veteran's pre-service (1963) 
car accident injuries, his in-service (October 26, 1965) 
treatment, and his post-service (November 26, 1965) car 
accident injuries.  The examining VA doctor's conclusions are 
very thorough and specific, but because of their unfavorable 
nature, they are not sufficiently "new and material."  
Specifically, this examination does not raise a reasonable 
possibility of substantiating the claims.  See 38 C.F.R. 
§ 3.156.  The doctor wrote as follows:

There is no doubt that [the veteran] was examined 
for hip pain while he was in the military on 
October 26, 1965.  However, his x-ray at the time 
showed a healed fracture, and there was no acute 
fracture or any other change that could be 
attributed to an acute injury related to his 
service activities.  He was appropriately 
discharged because he was not fit for service.  In 
addition, he went on two days after his discharge 
to be involved in a horrific motor vehicle 
accident, in which he again fractured his right 
femur, with the removal of the previous nail and 
placement of a new nail, and fracture of his left 
hip and pelvis, with sciatic nerve damage. It is 
my opinion that there is no permanent aggravation 
to his initial right femur fracture, and that the 
repeat of his right femur fracture, left hip 
condition and left sciatica was related to a motor 
vehicle accident after his military, as well as 
the repeat of the right femur fracture occurring 
after the military.  Therefore, as stated, it is 
not likely that these injuries are related to his 
military service and that his initial right femur 
fracture was aggravated by his military service.

This medical examination is new, but it is not material.  
Simply put, it is very unfavorable to the veteran's claims.  
Thus, it does not raise a reasonable possibility of 
substantiating his claims.

In sum, the Board concludes that new and material evidence 
has not been received to reopen the claims for service 
connection for a right femur disability (post-operative 
status following open reduction and internal fixation of a 
right femur fracture), for a lumbar spine disability (healed 
fracture of L3, L4, L5 transverse processes of the left 
side), for a left hip disability (multiple pelvic fractures 
with marked deformity with left hip fusion), and for residual 
injury to the left sciatic nerve.  Therefore, the claims are 
not reopened.


ORDER

1.  The application to reopen the claim for service 
connection for a right femur disability is denied.

2.  The application to reopen the claim for service 
connection for a lumbar spine disability is denied.

3.  The application to reopen the claim for service 
connection for a left hip disability is denied.

4.  The application to reopen the claim for service 
connection for residual injury to the left sciatic nerve is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


